Citation Nr: 0517534	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected medial collateral ligament laxity of 
the right knee.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected medial collateral ligament laxity of 
the left knee.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
of the left knee.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative joint of the 
right knee.  






REPRESENTATION

Veteran represented by:	Atlantic County New Jersey 
Office of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from December 1965 to 
December 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the RO.  

In January 2004 rating decision, the RO granted service 
connection and assigned a 10 percent rating for degenerative 
joint disease of each knee, effective on July 30, 2002.  

Then, in a March 2004 rating action, the RO assigned a total 
rating based on individual unemployability due to service-
connected disability, effective on July 30, 2002.  

The issues of an increased rating for the service-connected 
medial collateral ligament laxity of each knee are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDING OF FACT

The service-connected degenerative joint disease of each knee 
currently is shown to be productive of a disability picture 
manifested by moderate functional impairment with activity 
that more nearly approximates that of limitation of flexion 
to 30 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased, initial 
rating of 20 percent for the service-connected degenerative 
joint disease of the left knee are met.  38 U.S.C.A §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).  

2.  The criteria for the assignment of an increased, initial 
rating of 20 percent for the service-connected degenerative 
joint disease of the right knee are met.  38 U.S.C.A §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As noted, in a January 2004 rating decision, the RO granted 
service connection and assigned a 10 percent rating for 
degenerative joint disease of each knee, effective on July 
30, 2002.  

At the time of a VA examination in March 2003, the veteran 
complained of having had continuing knee pain since the time 
of service.  He described this pain as being severe and as 
limiting his motion.  

On examination, his right knee had a 11/2 inch anteromedial 
arthrotomy scar that was well healed.  The left knee had a 7 
inch anterolateral scar crossing the knee joint and a 2 inch 
vertical scar just medial to the tibial tubercle.  

The motion of the right knee was noted to be from 0 to 115 
degrees with pain at the maximum of flexion.  Left knee 
motion was from 0 to 125 degrees with pain at the maximum of 
flexion.  There was a trace of joint effusion of the right 
knee, but none on the left.  

The veteran was noted to have 1+ medial collateral ligament 
laxity of each knee.  There was mild crepitus of the right 
knee and slight of left on motion.  The X-ray studies showed 
bilateral degenerative joint disease with a suggestion of a 
small loose body in the left knee joint space.  

The impressions included that of significant DJD medial 
compartment of both knees, status post surgical treatment.  
The VA examiner opined that the knee conditions would cause 
moderate impairment with most activities.  

Recent VA outpatient treatment records show findings of 
moderate DJD of both knees.  When seen in February 2004, it 
was reported that the DJD had been unresponsive to treatment.  
He complained of night pain and limited ambulatory ability.  
Reportedly, the pain curtailed his activity level.  

A careful review of the record shows that the now service-
connected degenerative joint disease of each knee is 
productive of increased complaints of pain with resulting 
limited motion.  The recent X-ray studies showed bilateral 
degenerative joint changes.  

The recent VA examiner opined that the service-connected 
degenerative joint disease was productive of a moderate level 
of impairment on function of each knee.  Given the recorded 
findings and the veteran's assertions, the veteran finds that 
the service-connected disability picture is shown to have 
more nearly approximated a degree of functional loss that 
equates with that of limitation of flexion to 30 degrees 
beginning with this appeal.  

Accordingly, an increased, initial rating of 20 percent is 
for application for the service-connected degenerative joint 
disease of each knee in this case.  

To the extent that the action taken hereinabove is solely 
favorable to the veteran, discussion of the Veterans Claims 
Assistance Act (VCAA) is not required at this time.  



ORDER

An increased, initial rating of 20 percent for the service-
connected degenerative joint disease of the left knee is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An increased, initial rating of 20 percent for the service-
connected degenerative joint disease of the right knee is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



REMAND

The veteran was not properly advised of the provisions of 
VCAA as it relates to claims for increased ratings.  He was 
also not apprised of his and VA's respective responsibilities 
as to obtaining and furnishing evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO must send the 
veteran a letter outlining the applicable provisions of VCAA 
as well as the veteran's and VA's respective duties regarding 
the submission of evidence.

The veteran requested a personal hearing at the RO.  The RO 
should verify that the veteran still desires a hearing and, 
if so, the RO should schedule such hearing.  

In a March 2004 letter, the RO wrote to the veteran to 
indicate that the Philadelphia VA Medical Center would 
contact him to schedule a VA orthopedic examination to assess 
his service-connected bilateral knee disabilities.  The 
record does not reflect that such an examination was 
scheduled.  

Thus, the RO should schedule a VA orthopedic examination to 
assess the veteran's service-connected bilateral knee 
disability.  All symptoms should be described in detail; the 
examiner in this regard should identify any objective 
evidence of pain or functional loss due to pain associated 
with the service-connected disabilities.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO must apprise the veteran of 
the provisions of VCAA regarding the 
issues of entitlement to an increased 
rating for a service-connected right knee 
disability and entitlement to an 
increased rating for a service-connected 
left knee disability.  The veteran's and 
VA's respective responsibilities as to 
obtaining and furnishing evidence must be 
stated.  Quartuccio, supra.  

2.  The RO should clarify whether the 
veteran wishes to appear for a personal 
hearing at the RO.  If so, a hearing must 
be scheduled.  

3.  The veteran should be furnished a VA 
orthopedic examination in order to 
evaluate the current severity of the 
service-connected bilateral knee 
disability.  All symptoms should be 
described in detail; the examiner in this 
regard should identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected disabilities.  The examiner 
should be requested to provide an opinion 
as to the extent that right and/or left 
knee pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the right or left knee 
exhibit weakened movement, excess 
fatigability, or incoordination.  The 
examiner also should comment on the 
effect of the bilateral knee disability 
on range of motion of the knees.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  

4.  Next, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


